DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,991,904 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Claim Rejections - 35 USC § 112
  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18-27 and 32-35 and 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 claims a vehicle having a frame and a counterweight platform supported by the frame. The claim requires a specific mass range for the counterweight platform. It is impossible to determine if such a platform is in the range, as it is unclear what is included in the counterweight platform. This comes to light in applicant’s April 13, 2021 remarks regarding the Dunn reference. Applicant states that Dunn discloses an operator console including an operator seat, steering wheel, speed control and an accessory control all carried on a platform or base plate (first paragraph of page 9 of the response). Applicant states that to achieve the claimed range “likely requiring the removal of substantial equipment from the base plate 40 that would affect its intended purpose”. Is the claimed counterweight platform a single structural plate, or does it include all structure supported by such a plate? The mass of the platform cannot be determined without knowing what the platform includes. 
Claims 19-27 depend from claim 18, so they are unclear due to their dependency on an unclear claim. Claim 21 claims that a pedal switch translates with the counterweight platform. Is the mass of the switch included in the claimed mass range? In line 7 of claim 24, “the operator compartment” lacks clear antecedent basis. Claim 32 has a similar deficiency as claim 18 and claims 33-40 depend from claim 32, but claim 36 (and claims 37 and 38 due to dependency) claims that the counterweight platform is a unitary body. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18,32 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pre-Grant Publication 2011/0108333 to Dunn (hereinafter “Dunn”).
Dunn discloses a vehicle (a tractor) comprising a frame (11), a counterweight platform (the base of cab 30) supported by the frame and a resilient member (156, see paragraph 95) configured to attenuate the translational movement of the counterweight platform and a dampener (see paragraph 96) configured to inhibit the translational movement of the counterweight platform. Paragraph 99 further describes the spring and dampener and begins the discussion of links 160, 161 and 162 that limit the movement to translational vertical movement. The reference is silent as to the mass of the counterweight or cab, but an ordinary practitioner in the art at the time of the invention would recognize that the base and cab would be heavy, most likely of metal and would know that the vibration characteristics would be determined by the mass, spring constant and the dampening coefficient, making a mass between 45 and 160 kilograms obvious to an ordinary practitioner in the art to provide a ride of limited vibration to the operator. In regard to claim 32, the operator compartment of Dunn is designed to support the operator. In regard to claim 39, a system of springs s and shock absorbers will inherently return to a neutral position in a time period unless further acted on. 
s 18,19,28,29,32,36,37,39 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Us Pre-Grant Publication 2006/0255622 to Manci et al. (hereinafter “Manci”).
Manci discloses a vehicle (10) comprising a frame (14), a counterweight platform (110) supported by the frame (paragraph 57) and a resilient member (springs 140,142) configured to attenuate the translational movement of the counterweight platform and a dampener (144) configured to inhibit the translational movement of the counterweight platform. Mast assembly (130) ensures that the motion is vertical. The reference is silent as to the mass of the counterweight or floorboard (110), but an ordinary practitioner in the art at the time of the invention would recognize that the base and floorboard would be heavy, most likely of metal and would know that the vibration characteristics would be determined by the mass, spring constant and the dampening coefficient, making a mass between 45 and 160 kilograms obvious to an ordinary practitioner in the art to provide a ride of limited vibration to the operator. In regard to claim 19, figure 4 shows the carriage 136 that slides in the mast 132 with rollers 136A to allow the platform to translate vertically. In regard to claim 28, Manci’s figures show the frame defining a portion of the operator compartment and paragraph 10 states that the operator support assembly may include a backrest, and armrest and controls. In regard to claim 29, figure 4 shows the carriage 136 that slides in channel 132 with rollers 136A to allow the platform to translate vertically. The channel is fixed to the frame. In regard to claim 32, Manci’s platform 110 is designed to support the operator. In regard to claim 36, the platform 110 of Manci is a unitary body. In regard to claim 37, Manci uses a spring 240,242 and a shock absorber 244. In regard to claim 39, a system of springs s and shock absorbers will inherently return to a neutral position in a time period unless further acted on. In regard to claim 40, the vehicle comprises forks 20, used to lift items relative to the frame.

38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manci in view of Japanese patent application publication JP2003-212483A to Shinobu (hereinafter “Shinobu”).
Claim 38 depends from claim 37 and further claims a mat on the counterweight platform upon which the operator stands when within the operator compartment. As discussed above, Manci is seen to disclose the features of claim 37, but does not disclose a mat. Shinobu discloses a forklift with an operator compartment in which the operator stands to operate the forklift. Paragraph 6 of Shinobu (the provided translation) states, the floor mat 12 is provided “to protect the driver from vibrations and shocks that occur during traveling and cargo handling, and to ensure a good ride comfort.” It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of Shinobu to modify the forklift of Manci by adding a mat for the operator to stand on to protect from vibrations and shocks experienced during use. 

Allowable Subject Matter
Claims 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed April 13, 2021 have been fully considered but the remarks regarding the 103 rejections are not persuasive. The declaration and terminal disclaimer submitted April 13, 2021 and the cancelation of claims 1-17 have led to the withdrawal of the rejection based of 35 USC 251 and the double patenting rejections. Applicant states that a prima facie case has not been made for claim 18 as the rejection does not specify how much weight would need to be added or subtracted to the base or the cab to derive a mass within the 
Manci states in paragraph 57 that the device comprises “suspended floorboard 110 for absorbing and dissipating at least a portion of energy resulting from disturbances encountered by the truck 10 as it moves across a floor surface prior to the energy portion reaching the operator standing on the suspended floorboard 110.” Similar to Dunn, above, applicant states that a prima facie case has not been made for claim 18 as the rejection does not specify how much weight would need to be added or subtracted to the platform to derive a mass within the claimed range. As the reference does not specify the mass of any of the components, the exact 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807.  The examiner can normally be reached on M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees: /JAK/ /E.D.L/                            SPRS, Art Unit 3993